20 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2022 was filed after the mailing date of the patent application on 29 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Based on the current set of claims (Claims, 08 September 2022), Claims 1-15 are pending and Claims 1, 3, 6, 8, 11, and 13 are amended.

Response to Arguments
Applicant’s arguments regarding whether the disclosure of the foreign priority application, Application No. JP2016-155636A, provides adequate support in a manner provided by the first paragraph of 35 U.S.C. § 112 have been fully considered and are persuasive.
Applicant’s arguments regarding the rejection of Claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180234896 A1; hereinafter referred to as “Liu”) in view of Akimoto et al. (US 20160149678 A1; hereinafter referred to as “Akimoto”).
Regarding Claim 11, Liu discloses a non-transitory computer-readable storage medium encoded with instructions, which, when executed by a communication device, cause the communication device to execute a process (¶243-245 & Fig. 10, Liu disclose a user equipment (UE) comprising a processor.  ¶266, Liu further discloses that the UE further comprises storage storing a program for execution by the processor), the process comprising: 
setting a first frequency band and a second frequency band (¶198 & Fig. 7 (S205), Liu discloses a first sub-band and a second sub-band), the second frequency band having at least one of a bandwidth or a subcarrier spacing which is different from the first frequency band (¶213, Liu discloses each sub-band may be configured with a subcarrier spacing); and
the first wireless communication being performed using the first frequency band in an initial access (¶196-217 & Fig. 7 (S205->S215), Liu discloses that the UE performs communication initially on the first subband).
However, Liu does not explicitly disclose performing either one of a first wireless communication using the first frequency band, or a second wireless communication using the second frequency band and switching from first wireless communication using the first frequency band to second wireless communication using the second frequency band based on an instruction of Physical Downlink Control Channel (PDCCH).
Akimoto, a prior art reference in a similar field of endeavor, teaches performing either one of a first wireless communication using the first frequency band, or a second wireless communication using the second frequency band (¶84 & Fig. 8 (S803->S806) & ¶42 & ¶44-45 & Fig. 5, Akimoto teaches performing wireless communication on a first frequency band or wireless communication on a second frequency band prior to switching to the other frequency band); and 
switching from first wireless communication using the first frequency band to second wireless communication using the second frequency band based on an instruction of Physical Downlink Control Channel (PDCCH) (¶84 & Fig. 8 (S803->S806) & ¶42 & ¶44-45 & Fig. 5, Akimoto teaches switching from a first frequency band to a second frequency band to perform wireless communication on the second frequency band based upon reception of specification information.  ¶42, Akimoto further teaches that the specification information may be received via a Physical Downlink Control Channel (PDCCH)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by performing either one of a first wireless communication using the first frequency band, or a second wireless communication using the second frequency band and switching from first wireless communication using the first frequency band to second wireless communication using the second frequency band based on an instruction of Physical Downlink Control Channel (PDCCH) as taught by Akimoto because  data offloading is improved by switching between the first frequency band corresponding to the master eNB and the second frequency band corresponding to the secondary eNB without conducting a handover (Akimoto, ¶5).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 11.
Regarding Claim 12, Liu in view of Akimoto discloses the non-transitory computer-readable storage medium according to claim 11.
However, Liu does not disclose switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on a radio resource control (RRC) signaling.
Akimoto, a prior art reference in the same field of endeavor, teaches switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on a radio resource control (RRC) signaling (¶84 & Fig. 8 (S803->S806) & ¶81 & ¶44-45 & Fig. 5, Akimoto teaches switching from a first frequency band to a second frequency band to perform wireless communication on the second frequency band based upon reception of a predetermined time via Radio Resource Control (RRC) signaling).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on a radio resource control (RRC) signaling as taught by Akimoto because  data offloading is improved by switching between the first frequency band corresponding to the master eNB and the second frequency band corresponding to the secondary eNB without conducting a handover (Akimoto, ¶5).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 12.
Regarding Claim 13, Liu in view of Akimoto discloses the non-transitory computer-readable storage medium according to claim 11.
However, Liu does not disclose the either one of the first wireless communication or the second wireless communication is performed at a time.
Akimoto, a prior art reference in the same field of endeavor, teaches the either one of the first wireless communication or the second wireless communication is performed at a time (¶44-45 & Fig. 5, Akimoto teaches only performing communication on a first frequency band when signaled information indicating a frequency hopping pattern further indicates “ON” for a first frequency band and only performing communication on a second frequency band when the signaled information indicates “ON” for a second frequency band).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by requiring that the either one of the first wireless communication or the second wireless communication is performed at a time as taught by Li because data offloading is improved by switching between the first frequency band corresponding to the master eNB and the second frequency band corresponding to the secondary eNB without conducting a handover (Akimoto, ¶5).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 13.
Claims 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Akimoto in further view of Chen et al. (US 20110249635 A1; hereinafter referred to as “Chen”).
Regarding Claim 14, Liu in view of Akimoto discloses the non-transitory computer-readable storage medium according to claim 11.
However, Liu does not disclose switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on information of a random access response.
Chen, a prior art reference in the same field of endeavor, teaches switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on information of a random access response (¶10 & ¶31 & Fig. 2 (S230) & ¶38 & Fig. 8 (S840), Chen teaches switching, by a user equipment (UE), from a first component carrier to a second component carrier to receive data and control signaling on a Physical Downlink Shared Chanel (PDSCH) and Physical Downlink Control Channel (PDCCH) using a timing offset indicated in a random access response (RAR)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on information of a random access response as taught by Chen because managing the activation and deactivation of multiple component carriers will efficiently reduce  power consumption of the user terminal (Chen, ¶3-6).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.
Regarding Claim 15, Liu in view of Li discloses the non-transitory computer-readable storage medium according to claim 14.
However, Liu does not explicitly disclose switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on contention resolution information for notifying of completion of the random access.
Chen, a prior art reference in the same field of endeavor, teaches switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on contention resolution information for notifying of completion of the random access (¶33 & Fig. 3 (S350), Chen switching, by the UE, from a first CC to a second CC based upon reception of a contention resolution message associated with a random access procedure).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Liu by switching from the first wireless communication using the first frequency band to the second wireless communication using the second frequency, based on contention resolution information for notifying of completion of the random access as taught by Chen because managing the activation and deactivation of multiple component carriers will efficiently reduce  power consumption of the user terminal (Chen, ¶3-6).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 15.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474